Exhibit 10.1

 

AMENDMENT TO KEY EXECUTIVE SEVERANCE PLAN

 

This AMENDMENT TO THE KEY EXECUTIVE SEVERANCE PLAN (this “Amendment”), is dated
as of April 11, 2013, is entered into by Level 3 Communications, Inc., a
Delaware corporation (the “Company”).

 

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
(the “Board”) of the Company previously adopted the Key Executive Severance Plan
effective March 19, 2012 (as may have been amended prior to the date hereof, the
“Plan”); and

 

WHEREAS, pursuant to Section 8.5 of the Plan, the Board may amended the Plan at
any time; and

 

WHEREAS, effective immediately, the Board desires to amend and restate in its
entirety the definition of “Participant” under the Plan; and

 

WHEREAS, the amendment and restatement of the definition of “Participant” under
the Plan pursuant to this Amendment will not constitute an “Adverse Amendment,”
as defined in the Plan.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1.                                      Defined Terms.  Terms used and not
otherwise defined in this Amendment have the meanings ascribed to such terms in
the Plan.

 

2.                                      Amendment.

 

(a)                           The definition of “Participant” of the Plan shall
be amended and restated in its entirety to read as follows:

 

“Participant” means each employee of the Company or its Affiliates (i) who is
designated as a Participant by the Chief Executive Officer of the Company, and
in the case of any Named Executive Officer (as that term is defined by the rules
and regulations of the U.S. Securities and Exchange Commission from time to
time), if designated by a resolution of the Committee, (ii) who is delivered a
Participation Notice, and (iii) who acknowledges his or her participation in the
Plan by executing a Restrictive Covenant Agreement.  A person shall cease to be
a Participant upon his or her removal as a Participant from the Plan (but any
such determination made in respect of a Participant shall be considered an
Adverse Amendment with respect to the affected Participant and is subject to the
provisions of Section 8.5).

 

3.                                      Miscellaneous Provisions.

 

(a)                                 References.  On and after the date of this
Amendment, each reference to the Plan shall mean and be a reference to the Plan
as amended by this Amendment.

 

--------------------------------------------------------------------------------


 

(b)                                 Effectiveness of Agreement.  Except as
expressly modified and amended in this Amendment, all of the terms, provisions
and conditions of the Plan shall remain unchanged and in full force and effect.

 

2

--------------------------------------------------------------------------------